Title: [May 30. Saturday 1778.]
From: Adams, John
To: 


      Dr. Franklin, who had no Business to do, or who at least would do none, and who had Mr. William Temple Franklin for his private Secretary, without consulting his Colleagues and indeed without saying a Word to me, who lived in the same house with him and had no private Secretary, though I had all the Business to do, thought fit to take into the Family a French private Secretary, a young Man of civil deportment however and good Understanding. He had some Knowledge of the Italian, German and English Languages. For what reason or for what Purpose he was introduced I never knew. Whether it was to be a Spy upon me, or whether Franklin was persuaded by some of his French Friends to give him Employment, or whether it was to save Mr. William Temple the trouble of Copying the Letters when I had written them, I gave myself no trouble to enquire. I thought his Salary and his Keeping an unnecessary expence. The young Man however continued with Us, as long as I remained at Passi, and conducted himself with propriety. This day I dined at home, with this young Gentleman only. Having some Inclination to look a little into the Italian Language, I asked him which was the best Dictionary and Grammar of it. He said those of Veneroni: and the best Dictionary and Grammar of the German, were those of Gottshed. I asked many questions about French books, and particularly enquired about their Prosody, as I wished to understand something of their Versification. He said the best Treatise of French Prosody was The Poetique Francoise of Mr. Marmontell.
     